EXHIBIT 10.2

 

RESIGNATION FROM

THE BOARD OF DIRECTORS

AND ALL OFFICER POSITIONS

OF

ASSET SOLUTIONS INC.

 

The following is a true copy of the resolution duly adopted by the Board of
Directors of the Corporation at a special meeting, notice to this meeting having
been waived, held on the 18th day of January, 2017

 

WHEREAS the undersigned was appointed as Director of the Corporation and has
served in said capacity to date, he has determined at this time to formally
RESIGN and renounce all further corporate designation or affiliation with ASSET
SOLUTIONS INC. and hereby formally RESIGNS, and severs any and all official
ties, duties, obligations or liabilities regarding ASSET SOLUTIONS INC., and
does hereby, by affixing, his signature hereto, officially as his last corporate
act, DOES HEREBY RESIGN. This Resignation is not the result of any dispute with
management. In addition, the undersigned hereby formally RESIGNS from his
positions as CEO, CFO, President, Treasurer and Secretary of the Corporation.

 

The Board shall choose a new Director at a time and place of its choosing.

 

DATED: 18th January, 2017

 

/s/ Olaf Robak

Olaf Robak